Action by plaintiff wife to recover damages for personal injuries suffered when she boarded the appellant’s bus, and by her husband to recover for expenses and loss of services. Judgment, entered on verdicts in favor of plaintiffs, reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days after the entry of the order hereon plaintiffs stipulate to reduce the amounts of their verdicts from $11,000 and $2,750, respectively, to $7,000 and $1,250, respectively, in which event the judgment, as so reduced, is unanimously affirmed, without costs. On the proof in the record the amounts of the verdicts were grossly excessive. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.